Title: To Thomas Jefferson from Lucy Ludwell Paradise, 12 September 1788
From: Paradise, Lucy Ludwell
To: Jefferson, Thomas


          
            Paris Sept. the 12th. 1788
          
          Your Excellencies humanity to my Cries to have things arrainged so as to have some supply not to be obliged to beg money of My Children has so indeared you and your family to me that I shall think of it, forever and ever. When your Letter came, Mr. P was not awake, therefore he desired me after he awoke to read it to him. I did, I said nothing to him, but your goodness melted me.—I hope he will do what you have written but I assure you he does not seem very ready. The very first Moment I can shew my Gratitude to your family I will do it to the utmost in my power. To Dear Dr. Bancroft I am greatly indebted, and I shall shew him I am not ungrateful. The Debts must first however be all paid honestly. I am resolved the next October Dividend shall be given to Dr. Bancroft for to pay those debts he has mentioned. Next April I will be happy to have the Dividends to begin for me to receive.
          I am with Great Respect and Gratitude your Excellencies Most Humb. Servt. and very Sincere Friend,
          
            
              Lucy Paradis
            
          
          
            Will your Excellency have the goodness to tell Mr. Short that he will make us very very happy to go with us, and therefore, I shall  be greatly obliged, if he will send his Trunk to me on Monday morning.
          
        